Title: To George Washington from Phillips Callbeck and Thomas Wright, 7 December 1775
From: Callbeck, Phillips,Wright, Thomas
To: Washington, George

 

Cambridge Decr 7th 1775

The Case of Phillip Callbeck late commander in Chief of the Island St John and Thomas Wright one of the Council, Justice of the peace, and Surveyor General of the said Island—Addressed to His Excellency General Washington.
That on Friday the 17th of November two armed Schooners or Privateers arrived at Charlotte Town the Capital of the said Island, immediately after Captain Broughton and Selmon who commanded said Vessels landed with two parties under their command; That Mr Callbeck met Captain Selmon on his landing who notwithstanding a very Civil reception immediately order’d him on board his Vessel without permitting him to return to his House though requested so to do. That as he was going on board one of the party insultingly without any provocation struck him. That immediately after Mr Calbeck was conveyed on board he received a messuage from Captain Salmon to send the Keys of his house Stores &c. otherways he would break the Doors open—on the receipt of the messuage Mr Callbeck instantly sent the Keys with one of his Clerks (who was detained a prisoner) that he might attend and open the doors of such places as the Captains choose to inspect, upon the Clerks informing him of Mr Callbecks directions, the Captain told him he did not want his assistance, and desired him to deliver the Keys which he accordingly did. That Captains Broughton and Selmon with their party immediately proceeded to a Store in which were a large assortment of Goods all of which except some Earthen ware they sent on board Captain’s Selmons Vessel after which (although they had the Keys of the doors) they broke open two other stores out of which they took the most Valuable articles together with the entire stock of provisions that Mr Callbeck had provided for his Family’s winter support and the Inhabitants immediately about him. After which they went into Mr Callbeck’s dwelling house where they examined all his private papers and broke the Bed chamber’s Closets and cellar doors open though they had all the Keys. In Mrs Callbeck’s bed room they broke open her drawers and Trunks scatter’d her Cloaths about read her Letters from her mother and Sister’s, took the Bed and window curtains, also the Bed & bedding,

and they or some of the party took Mrs Callbecks Rings Bracelets Buckles and Trinkets, also some of their Cloaths. After which they took the parlour window Curtains looking Glasses Carpets and several articles of plate, and to accomplish the whole, they took out of Mr Callbec⟨k’s⟩ cellar all his Wine, porter, Rum, Geneva and Cordials; except one cask of Wine which they stove the head in and drank the whole out. They also took Mrs Callbeck’s little stores of Vinegar Oil Candles, Fruit, sweetmeets, Hams, Bacon &c. Notwithstanding they having done what is here related, they next went to Mr Callbeck’s Office, from which they took two Trunks full of Goods. His Clerk’s Desk and wearing apparel—After which they open’d Mr Callbecks Bureau and Desks read all his pap⟨ers⟩ some of which were of great importance in his private connexions. They also took the province silver Seal weight 59 ounces, Gove⟨rnor⟩ patterson’s Commission some of Mr Callbecks Cloaths, all his Shoes &c.
That after they had ravaged Mr Callbecks house and out Houses they broke into Governor Patterson’s House (in which no Person resided) out of which they took his Window curtains, Carpets looking Glasses, Cases of Knives & forks Silver spoons &c. &c.—Broke some of the China and suffer’d their Men to drink what liquors they found in the House. That after they had accompliced thus far their Cruelty, they took Mr Wright into custody and brought him on board the Vessel where Mr Callbeck was confined and to keep pace with their barbarity Captain Selmon order’d his party to go in to take Mr Wright from the arms of his Wife and Sister, and insultingly smiled at the Tears and Lamentations of Women who were in the greatest distress; at being seperated from their Husband and Brother. That after Mr Wright came on board he and Mr Callbeck represented the treatment they had received, the confidence they had that the Captains had no orders to commit such outrages and they in order to justify themselves read your Excellency’s instructions by which it appear’d they were not directed to go to the Island and that your Excellency had particularly cautioned them not to abuse private property; upon which Mr Callbeck and Mr Wright labour’d all in their power to convince them of their not having in any respect conformed to their instructions, they further represented the Cruelty of taking them away for

tho’ it was probable they would be immediately dismissed, yet it would be almost impossible for them to get back to the Island before the Winter set in, and Season being then so far advanced, notwithstanding they determined to take Mr Callbeck (and his Effects) and Mr Wright—That Mr Callbeck supposes they have in their custody of his property to the amount of two thousand pounds sterling—to exaggerate the cruel treatment he has received is impossible and it is equally so even to give an exact detail of the injuries that have been offered to him and his property—His papers all read some of which were of a very private nature—Notwithstanding they had all his Keys, his Doors broke open, his Effects taken away the provisions and necessaries he had provided for his Families support taken away and wantonly destroyed—His Wife left destitute of every support, also between 70 and 80 people who we⟨re⟩ lately arrived on the Island and depended on Mr Callbeck for their support during the Winter will in all probabillity starve. By Mr Callbeck’s being taken away he is debarred from assisting Mrs Callbeck who is left without any support, not so much as a Candle to burn beside the necessity of taking the necessary care of what remains of a shatter’d Fortune; what has been left of his property on the Island is in the hands of Servants who doubtless will be neglectfull and perhaps avail themselves under the depredations that has been committed on his property by alleging several of his effects which they will choose to plunder were taken away by the Captains. The Captains by their conduct have left Mr Callbeck open to these apprehensions for altho’ it was urged and requested by his Clerks that an Inventory should be taken of the Effects the Captains took away—They would not permit it nor would they suffer the Clerks to stand by while they were taking the things away, and to make the matter still more doubtfull and to give the inhabitants an opportunity to plunder, the Captains after they apprehended Mr Wright suffer’d some of their people to remain on Shore, (without an Officer) who broke a second time into Governor Patterson and Mr Callbeck’s Houses and took out of them what they pleased, and finished what Liquors that had been left in both Houses. That during their Voyage some articles of Plate and other of Mr Callbeck’s property were found in the custody of some of the Marines,

so that even upon a supposition that Mr Callbeck should be order’d his property, he will doubtless be a considerable looser. That Mr Callbeck and Wright thus wantonly torn from their Families have been brought in a state of Captivity upwards of 600 Miles by Sea to this province, during their passage they have suffer’d many inconveniences and since their landing they have traveled 120 miles, part of which (from portsmouth to Lyne) they travelled without any Guard. That at Medford the Officer who met them at Lyne and was conducting them to your Excellency insisted that they should attend him as his Prisoners and if it was not for Colonel Tompsons humane interposition, they suppose they would have been treated as Captives whose deserts merited the worst usage—That Mr Callbeck and Wright have taken the Liberty to trouble your Excellency with the state of their Case, in order to be releived in such manner as to your Excellency shall appear reasonable which will confer a lasting obligation on them who are with respect Sir your Excellency’s most Obedient and most Humble Servts

Phills Callbeck
Thos Wright

